Opinion issued October 13, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00629-CV
____________

MUHAMMED JAVAID, M.D. AND BRAZOS EMERGENCY PHYSICIANS
ASSOCIATION, P.A., Appellants

V.

MARVIN SWARINGIM AND CONNIE SWARINGIM, Appellee




On Appeal from the 21st District Court
Washington County, Texas
Trial Court Cause No. 32944




MEMORANDUM OPINION
          The parties have filed an agreed motion to dismiss the appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.